 332DECISIONSOF NATIONALLABOR RELATIONS BOARDCapital C.Inc., d/b/a KCRL-AM and Circle L. Inc.,d/b/a KCRL-TVandInternational Brotherhood ofElectricalWorkers,Local 401,Petitioner.Case 20-RC-9923February 7, 1972DECISION AND DIRECTIONBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 20 on April 12, 1971, an election by secretballot was conducted in the above-entitled proceedingon April 30, 1971, under the direction and supervisionof the Regional Director, among the employees in thestipulated appropriate unit. Upon the conclusion of theelection, a tally of ballots was furnished the parties inaccordance with the National Labor Relations BoardRules and Regulations, Series 8, as amended.The tally of ballots showed that of approximately 41eligible voters, 17 cast ballots for, and 16 cast ballotsagainst, the Petitioner and 4 ballots were challenged.The challenged ballots were sufficient in number toaffect the results of the election.The Regional Director investigated the challengedballots and, thereafter, on June 8, 1971, issued andserved upon the parties his report on challenged ballots.In his report, the Regional Director recommended thatthe Board overrule the challenges to the ballots of Ro-nald Blais, Mara Scott, and John Firpo, and that theirballots be opened and counted; and that the Boardsustain the challenge to the ballot of Charlene Gates.The Employer filed timely exceptions to the Re-gional Director's report, and a brief in support of itsexceptions, limited to the challenge to the ballot ofRonaldBlais.The Petitioner filed timely exceptions tothe report, and a brief in support of its exceptions,limited to the challenge to the ballot of John Firpo.The Board, after having duly considered the matterand being of the opinion that issues had been raisedwith respect to the challenges to the ballots of RonaldBlais and John Firpo which could best be resolved bya hearing, on July 13, 1971, issued an Order DirectingHearing for the purpose of receiving evidence to resolvethe issues raised with respect to the challenges to theballots of RonaldBlaisand John Firpo.1On August 13, 1971, a hearing was duly held. OnOctober 26, 1971, the Hearing Officer duly served uponthe parties his Report and Recommendations on Chal-'In the absence of exceptions thereto, the Board adopted,pro forma,theRegional Director's recommendations that the challenge to the ballot ofCharlene Gates be sustained and that the challenge to the ballot of MaraScott be overruled, but deferred the opening and counting of Scott's ballotpending disposition of the two remaining challenged ballotslenged Ballots. In his report, the Hearing Officerrecommended to the Board that the challenge to theballot of RonaldBlaisbe overruled, that the challengeto the ballot of John Firpo be sustained, and that theballots of Mara Scott and Ronald B. Blais be openedand counted.Thereafter, the Employer filed timely exceptions totheHearing Officer's report, those exceptions beingdirected solely to the Hearing Officer's findings andrecommendation relating toBlais'ballot. An answeringbrief was thereafter filed by the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employer.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collectivebargainingwithin the meaning ofSection 9(b) of the Act:All hourly paid employees of Capital C. Inc.,d/b/a KCRL-AM, and Circle L. Inc., d/b/aKCRL-TV, including engineers, announcers,news department employees, traffic managers andassistant traffic managers, news photographers,film lab technicians, artists, production camera-men-studio propmen, messengers and janitors, ex-cluding all office clerical employees, guards andsupervisors as defined in the Act.5.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Hearing Officer's Reportand Recommendations on Challenged Ballots, the Em-ployer's exceptions, and the briefs, and is of the opinionthat the Employer's exceptions raise no material orsubstantial issues of fact or law which would warrantreversal of the Hearing Officer's recommendation thatthe challenge to the ballot of Ronald Blais be over-ruled.' Accordingly, we shall direct that the ballots ofMara Scott and Ronald B. Blais be opened and countedand that the Regional Director take such further actionas may be appropriate in the circumstances.'In the absence of exceptions thereto, the Board adopts,pro forma,theHearing Officer's recommendation that the challenge to the ballot of JohnF Firpo be sustained195 NLRB No. 49 CAPITAL C.INC.333DIRECTIONIt is hereby directed that, as part of the investigationto ascertain representatives for the purposes of collec-tive bargaining among certain employeesof Capital C.Inc., d/b/a KCRL-AM, and Circle L. Inc., d/b/aKCRL-TV, Reno, Nevada, in the unit herein foundappropriate, the Regional Director for Region 20 shall,at a time and place to be determined by him, open andcount the ballots of Mara Scott and RonaldB. Blais,and thereafter prepare and cause to be served upon theparties a revised tally of ballots, including therein thecount of said ballots, upon the basis of which he shallissue the appropriate certification.CHAIRMAN MILLER, dissenting in part:On the basis of the credited evidence,' I would findRonald B. Blais a supervisor, and sustain the challengeto his ballot. Blais holds the title of transmitter super-visor.He was hired by the Employer on July 14, 1970,before the station began broadcasting, to assist in theconstruction and installation of equipment. Since then,Blais has taken a regular shift as transmitter operator,along with four other operators. He is paid more thanthe others and, in turn, has been given certain authorityover them, sufficient in my view to constitute him asupervisor under the Act.The record establishes that Blais assigns work to theoperators. One of his duties is to formulate and postwork schedules. The Hearing Officer found this did notrequire an exercise of discretion or independent judg-ment, since Blais consulted with the operators beforepreparing the schedules. However, this is to be ex-pected from any individual whose responsibility it is tomake work schedules, and does not in my view detractfrom his authority to make decisions relating thereto.The Hearing Officer did not discredit Bond's testimonythat he had instructed Blais to prepare the scheduleshimself, and to decide on his own what was equitable.Blais'practice of showing the schedulesto Bond, men-tioned by the Hearing Officer, appears to have been hisown choice, and not because he lacked authority to do'Though I accept the Hearing Officer's credibility resolutions, I do soreluctantlyThe Hearing Officer discredited many portions of Chief Engi-neer Bond's testimony on grounds of certain"internal inconsistencies"otherwise. In each instance, Bond approved theschedule perfunctorily, without change. Moreover, theHearing Officer failed to mentionBlais' testimony thathe assigned work in other ways. According to Blais, "Itell one person to watch the `compressure' pump, or tocheck the oil in the diesel or things like this."Blaistestified that at the end of his shift, he put these instruc-tions in the daily log.Blais also testified he took it uponhimself to "pass on information that I thought perti-nent to the operation other than what's normally re-quired."He added "But these things I'm used to be-cause I've been maintenance supervisor for a longtime" (apparently referring to his many years as atransmitter "supervisor" in the Armed Forces).The record also established thatBlaishad the au-thority to effectively recommend discharge. Considera-ble evidence was received regarding the discipline andpossible discharge of one unnamed, "obnoxious" oper-ator. Chief Engineer Bond testified that he told Blais hehad authority to get rid of this operator,whereas Blaiswas more equivocal in his testimony. However, at onepoint,Blaishimself testified that Bond told him "I hadthe authority to get rid of him."Blais'further tes-timony that Bond told him "by my understanding ifthis arose again I was to contact him (Bond) and by myrecommendations he might fire him," while equivocalon its face, when considered in the total context appearsto relate more to Blais' cautious subjective judgment or"understanding,"and is not inconsistent with the cleartestimony that he was given broader authority than thisstatement of his "understanding" might otherwise indi-cate.On the basis of the foregoing, I would find that, onthe relevant dates, Blais possessed the authority of asupervisor. There is a suggestion in the record that, inview of the newness of the Employer's station and theshort time Blais had been a supervisor for the Em-ployer,Blais was only gradually beginning to exercisehis authority. If this is true, he should be found to bea supervisor, since it is our regular practice to excludefrom the unit supervisor "designates."4Accordingly, I dissent from my colleagues' conclu-sion to count Blais' ballot.Most of thealleged inconsistencies are not apparent to me from a reading4The Yale and Towne Mfg. Co.,135 NLRB 926, 928 (Kirby),Americanof the recordCable Systems. Inc,161 NLRB 332, 338 (Goldbar)